

115 SRES 70 IS: Recognizing the 75th anniversary of Executive Order 9066 and expressing the sense of the Senate that policies that discriminate against any individual based on the actual or perceived race, ethnicity, national origin, or religion of that individual would be a repetition of the mistakes of Executive Order 9066 and contrary to the values of the United States. 
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 70IN THE SENATE OF THE UNITED STATESFebruary 27, 2017Ms. Hirono (for herself, Mr. Schumer, Mr. Durbin, Mrs. Murray, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mr. Brown, Mr. Carper, Mr. Coons, Ms. Cortez Masto, Mrs. Feinstein, Mrs. Gillibrand, Mr. Kaine, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Murphy, Mr. Reed, Mr. Sanders, Mr. Schatz, Mr. Van Hollen, Ms. Warren, Mr. Wyden, and Mr. Franken) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the 75th anniversary of Executive Order 9066 and expressing the sense of the Senate
			 that policies that discriminate against any individual based on the actual
			 or perceived race, ethnicity, national origin, or religion of that
			 individual would be a repetition of the mistakes of Executive Order 9066
			 and contrary to the values of the United States. 
	
 Whereas, on December 7, 1941, the Imperial Japanese Navy launched a surprise attack against the United States naval base at Pearl Harbor, Hawaii, which led to—
 (1)increased prejudice and suspicion toward Japanese Americans; and (2)calls from civilians and public officials to remove Japanese Americans from the west coast of the United States;
 Whereas, on February 19, 1942, President Franklin Delano Roosevelt signed Executive Order 9066 (7 Fed. Reg. 1407; relating to authorizing the Secretary of War to prescribe military areas) (referred to in this preamble as Executive Order 9066), which led to—
 (1)the exclusion of all individuals of Japanese ancestry in the United States; and
 (2)the incarceration of 120,313 United States citizens and lawful permanent residents of Japanese ancestry in incarceration camps during World War II;
 Whereas President Gerald Ford formally rescinded Executive Order 9066 in Presidential Proclamation 4417, dated February 19, 1976 (41 Fed. Reg. 7741) (referred to in this preamble as Presidential Proclamation 4417);
 Whereas Presidential Proclamation 4417— (1)states that Japanese Americans were and are loyal people of the United States who have contributed to the well-being and security of the United States;
 (2)states that the issuance of Executive Order 9066 was a grave mistake in United States history; and (3)resolves that actions such as the actions authorized by Executive Order 9066 shall never happen again;
 Whereas, in 1980, Congress established the Commission on Wartime Relocation and Internment of Civilians to investigate the circumstances surrounding the issuance of Executive Order 9066;
 Whereas, in 1983, the Commission on Wartime Relocation and Internment of Civilians issued a report entitled Personal Justice Denied in which the Commission on Wartime Relocation and Internment of Civilians concluded that—
 (1)the promulgation of Executive Order 9066 was not justified by military necessity; and
 (2)the decision to issue Executive Order 9066 was shaped by race prejudice, war hysteria, and a failure of political leadership;
 Whereas, on August 10, 1988, the Civil Liberties Act of 1988 (Public Law 100–383; 102 Stat. 903) was enacted—
 (1)to acknowledge the grave injustice done to citizens and permanent residents of the United States of Japanese ancestry by requiring the evacuation, relocation, and internment of those individuals during World War II;
 (2)to apologize for fundamental violations of the basic civil liberties and constitutional rights of these individuals of Japanese ancestry and provide monetary reparations to Japanese Americans who had been incarcerated by the Federal Government; and
 (3)to establish the Civil Liberties Public Education Fund to ensure that the events surrounding the exclusion, forced removal, and incarceration of civilians and permanent resident aliens of Japanese ancestry will be remembered, and so that the causes and circumstances of this and similar events may be illuminated and understood;
 Whereas the terrorist attacks carried out in the United States on September 11, 2001, have led to heightened levels of suspicion and hate crimes, xenophobia, and bigotry directed toward the Arab, Middle Eastern, South Asian, Muslim, Sikh, and Hindu American communities, including—
 (1)on August 5, 2012, an attack on the Sikh Temple of Wisconsin in Oak Creek, Wisconsin, which led to several injuries and the death of 6 Sikh Americans; and
 (2)on February 10, 2015, the execution-style shooting of 3 Muslim American students in Chapel Hill, North Carolina;
 Whereas the terrorist attacks carried out in Paris, France, on November 5, 2015, have led to renewed calls from public officials and figures to register Muslim Americans and bar millions of individuals from entering the United States based solely on the religion of those individuals, repeating the mistakes of 1942;
 Whereas Executive Order 13769 (82 Fed. Reg. 8977; relating to protecting the Nation from foreign terrorist entry into the United States) (in this preamble referred to as Executive Order 13769), issued on January 27, 2017, embodies an unconstitutional, disruptive step backwards that has promoted discrimination against individuals based on national origin and religion, which is contrary to the values of the United States; and
 Whereas, on February 9, 2017, the United States Court of Appeals for the Ninth Circuit unanimously upheld the decision of a Federal district court judge to temporarily block the implementation of Executive Order 13769: Now, therefore, be it
	
 That the Senate— (1)recognizes the historical significance of February 19, 1942, as the date on which President Franklin Delano Roosevelt signed Executive Order 9066 (7 Fed. Reg. 1407; relating to authorizing the Secretary of War to prescribe military areas) (referred to in this resolving clause as Executive Order 9066), which restricted the freedom of Japanese Americans;
 (2)recognizes the historical significance of February 19, 1976, as the date on which President Gerald Ford issued Presidential Proclamation 4417 (41 Fed. Reg. 7741), which formally terminated Executive Order 9066;
 (3)supports the goals of the Japanese American community in recognizing a National Day of Remembrance to increase public awareness about the unjust measures taken to restrict the freedom of Japanese Americans during World War II;
 (4)expresses the sense that the National Day of Remembrance described in paragraph (3) is an opportunity—
 (A)to reflect on the importance of upholding justice and civil liberties for all people of the United States; and
 (B)to oppose hate, xenophobia, and bigotry; (5)recognizes the positive contributions that people of the United States of every race, ethnicity, religion, and national origin have made to the United States;
 (6)steadfastly confirms the dedication of the Senate to the rights and dignity of all people of the United States; and
 (7)expresses the sense that policies that discriminate against any individual based on the actual or perceived race, ethnicity, national origin, or religion of that individual would be—
 (A)a repetition of the mistakes of Executive Order 9066; and (B)contrary to the values of the United States.